DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 12/17/2019.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed, accordingly the earliest filing date is 12/17/2019 (20191217).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150197308 A1 to Butora; Peter et al. (Butora).

Regarding claim 1 Butora teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    410
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    410
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    708
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    503
    732
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    632
    655
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    218
    473
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    236
    502
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    287
    479
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    282
    483
    media_image9.png
    Greyscale

and associated descriptive texts an electronic monitoring device 43/35 for a suspension component 42,14 of a bicycle 10, the electronic monitoring device 35 comprising: 
a housing 43/3 defining a chamber in the figures above and paras:
“[0110] The actuation member 423 can be actuated through a cam 433 of a shaft 432. The shaft 432 is connected to an actuator 431 that acts as an actuator in the present exemplary embodiment. The control signal for the actuator 431 is produced in the electronic module 6 and transmitted through a radio connection that is provided by the HF pc board 482. A second pc board 481 can decode the received signals and/or support an H-bridge that energizes the actuator 431. A battery 483 is available to supply energy to the electronic controls 481 and 482 and to the actuator 431. This battery 483 can be recharged through a charging socket, which is accessible after a screw cap 45 is removed. In some of the exemplary embodiments, the charging state of the battery 483 can be visualized through the operating condition indicator 21 at the operating element 2.

[0111] The electronic modules 481, 482, the battery 483, and the actuator 431 can be accommodated in a dust-free and splashing water-sealed fashion in a housing 43 and, therefore, they are not impaired while riding the bicycle 1. As regards a dust-free and splashing water-sealed closure, the screw cover 45 can be provided with a gasket 451.

 [0112] Finally, FIGS. 11 to 15 describe a spring element 3 that is intended for use at a suspension fork. The spring element 3 is disposed in the stanchion tube 11 of the fork in a generally known manner and counters the immersion into the slider tube 14 by a defined resistance. The quality and quantity of this resistance force characterize the suspension pattern of the fork and can be adjusted by a mechanical adjustment system 32 in a general known manner. As a result, the spring force, the damping force, and/or the height of the fork or its unloaded zero position can be adjusted by the user. This can also be made in the present case by either the user's interference through the operating element 2 or the button 25 disposed thereon or in an automated fashion, in that the electronic module 2 selects a respectively appropriate pattern depending on the input variables of the optionally present sensors. To move the mechanical adjustment system 32 in an automated fashion, there is again provided an actuator 431, which can be an electric motor, a piezo-valve controller, or a solenoid-valve controller, for example. Like the electronics 381 and 382, the actuator 431 is supplied with electrical energy by a battery 383. As described above, the electronics of the spring element 3 can contain a high-frequency part on a pc board 382 and a control logic for the actuator 431 on a further pc board 381. In other exemplary embodiments of the invention all electronic components can, however, also be disposed on a single pc board.”, 

the housing 43 to be coupled to the suspension component in para [0112] above” The spring element 3 is disposed in the stanchion tube 11 of the fork in a generally known manner and counters the immersion into the slider tube 14 by a defined resistance.”; 
a circuit board 381/382 disposed in the chamber in para [0112] above; 
a sensor electrically coupled to the circuit board, the sensor to measure a characteristic of the suspension component given the Broadest Reasonable Interpretation (BRI) in para [0112] above “the electronic module 2 selects a respectively appropriate pattern depending on the input variables of the optionally present sensors.” And para:
“[0039] In accordance with an added feature, the at least one control device comprises at least one of an operating element, a tilt sensor, a speed sensor, a torque sensor, and a position sensor.”; and 

a battery holder coupled to the circuit board in para [0112] above “Like the electronics 381 and 382, the actuator 431 is supplied with electrical energy by a battery 383.”.  
Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 


Regarding claim 4 and the limitation the electronic monitoring device of claim 1, wherein the chamber intersects a central axis of the housing see the figures above wherein such appears shown.  

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 5 and the limitation the electronic monitoring device of claim 1, wherein the chamber is accessible through an opening formed in an end of the housing when screw cap 35 is removed as shown in the figures above as explained in para:
“[0113] After detaching a screw cap 35, the part shown in FIG. 15 and including the actuator, the battery, and the electronic control can be removed from the fork for maintenance work to thus exchange the battery 383, for example. In addition, a charging socket 62 is available after detaching the screw cap 35 without further disassembly work, said socket 62 serving for recharging the battery 383 in a normal operation of the bicycle. The charging condition of the battery 383 can also be monitored by the electronic module 6 and be visualized by the operating condition indicator 21.”.  

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 7 and the limitation the electronic monitoring device of claim 5, further including a dust seal 35 disposed over the end of the housing to substantially seal the chamber in the figures above.
 Regarding claim 8 and the limitation the electronic monitoring device of claim 7, wherein the dust seal includes a tab to be gripped by a user see Fig. 11 item 35 wherein the screw cap appears to be lines by “tabs” which connotes “a tab”.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150197308 A1 to Butora; Peter et al. (Butora) as applied to the claims above in view of US 20180304952 A1 to KRUGMAN; TREVOR et al. (Krugman).

As a preliminary manner it is noted that while Krugman has the same Assignee, Krugman was published on 10/25/2018, which is more than one year before the 12/17/2019 filing date of the instant application.  Accordingly Krugman is considered prior art.

Regarding claim 2 and the limitation the electronic monitoring device of claim 1, wherein the battery holder is a coin cell battery holder Butora does teach the use of a coin cell battery 283 holder in Fig. 4, however Butora teaches different batteries 483/383 actually powering the shock absorbers in the figures above.

Krugman teaches many of the claim limitations in for example the figures below:

    PNG
    media_image10.png
    516
    611
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    579
    214
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    658
    464
    media_image12.png
    Greyscale

And associated descriptive texts, including that it was known for an electronic monitoring device such as suspension component analysis (SCA) device 220 to use a battery holder that is a coin cell 540 battery holder in for example, para:
“[0078] The SCA device 220 also includes a power supply. The power supply provides power to the PCB 528, the pressure sensor 532, the wireless communication interface (e.g., the antenna 536), etc. The power supply may or may not be disposed within the pressurized chamber 420. In the illustrated example, the power supply is implemented as a battery 540. The battery 540 is disposed within the housing 300. The battery 540 may be disposed within the same cavity 530 as the PCB 528 or another cavity of the housing 300. As such, while the battery 540 is located within the interior space 410 of the first upper leg 204, the battery 540 may remain isolated from the pressurized chamber 420.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the use of a coin cell battery would be an equivalent technique of powering the circuits of Butora.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Krugman is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as using of a coin cell battery as an equivalent technique of powering the circuits of Butora.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of powering circuit boards in electronic suspension components using coin cell battery as taught by at least Butora as modified by Krugman above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the circuit boards of Butora would be powered by the coin cell batteries taught by Krugman as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Krugman to and modify the prior art of Butora as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 3 and the limitation the electronic monitoring device of claim 1, wherein the battery holder is orientated such that a central axis of the battery holder is perpendicular to a central axis of the housing see the teachings of Krugman Fig. 5 above and the obviousness to combine in the rejection of corresponding parts of claim 2 above incorporated herein by reference.   

Regarding claim 6 it is considered that the combination of Butora and Krugman teach the limitation the electronic monitoring device of claim 5, further including a release tab 542 in Fig. 5 of Krugman coupled to the battery holder, the release tab extending outward from the chamber to enable a user to pull the release tab to remove a battery from the battery holder as shown in the teachings of Krugman Fig. 5 above and the obviousness to combine in the rejection of corresponding parts of claim 2 above incorporated herein by reference.
	See door, lid, cover 542 which given the BRI connotes the claimed “release tab” as explained in for example, Krugman para:
“[0079] In some examples, the power supply can be changed without removing the top cap 302 from the front fork 110. The SCA device 220 may include a movable power supply cover that enables installation and/or removal of the power supply. For example, as shown in FIG. 5, the SCA device 220 includes a door 542 (e.g., a lid, a cover, etc.) that is disposed in an opening 544 formed through the first end 500 of the housing 300 and through the top cap 302. The door 542 may be completely removable or may be hingeably coupled at one edge. The door 542 can be opened to enable removal/insertion of the battery 540. In other examples, the top cap 302 and/or the housing 300 are removed to change the battery 540.”     

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the use of a release tab coupled to the battery holder in a coin cell battery would be an equivalent technique of removing the batteries of Butora as modified by Krugman.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Krugman is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as using of a coin cell battery as an equivalent technique of powering the circuits of Butora and providing a release tab coupled to the battery holder in order to make replacing the battery easier.


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of securing a battery and providing for the removal and replacement of a coin cell battery in electronic suspension components using coin cell batteries as taught by at least Butora as modified by Krugman above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the coin cells powering the circuit boards of Butora would be able to pull the release tab to replace the coin cell batteries taught by Krugman as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Krugman to and modify the prior art of Butora as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 9 and the limitation the electronic monitoring device of claim 1, wherein the sensor is a pressure sensor Butora teaches the use of plethora sensors but does not appear to expressly appear to disclose a “pressure sensor”.

	Krugman teaches an electronic monitoring device wherein a sensor is a pressure sensor in for example para:
“[0077] Other parts of the SCA device may also be disposed in an unsealed environment. For example, in the embodiments disclosed in FIGS. 5 and 6, as well as other embodiments such as those described with respect to FIG. 10, a second pressure sensor may be used. The second pressure sensor may be configured to measure pressure external to pressurized chamber 420, for example an environmental pressure. In an embodiment, such as those disclosed in FIGS. 5 and 6, the second pressure sensor may be disposed external to the top cap 302, having a communication cable that extends through an opening in the first end 500 of the housing 300 and through the top cap 302, communicatively connecting the second pressure sensor to the PCB 528. Thus, the second pressure sensor may be at least partially disposed in the top cap 302. As such, the second pressure sensor may be exposed to an unsealed space and/or exposed to an environmental pressure of the SCA device 220.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


As is here, the use a pressure sensor would be an equivalent technique of a sensor measuring a characteristic of the suspension component of Butora as modified by Krugman.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is here, Krugman is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as measuring the pressure inside the shock absorber of Butora.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a sensor such as a pressure sensor in electronic suspension components as taught by at least Butora as modified by Krugman above as explained in Krugman para:
“[0082] When the SCA device 220 is installed, the second end 502 of the housing 300 engages and/or otherwise interacts with the second valve 606 to open the second valve 606. As such, the compressed gas in the pressurized chamber 420 also fills the upper chamber 604. Therefore, the SCA device 220 can detect the pressure of the gas in the upper chamber 604. Thus, in this example, while the SCA device 220 is disposed in the interior space 410 of the first upper leg 204, the SCA device 220 is separated from the pressurized chamber 420. The valve 518 of the SCA device 220 can be operated the same as disclosed above to fill the pressurized chamber 420 or release pressure from the pressurized chamber 420.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, electronic suspension components of Butora would be able to control the damping of the shock absorber based on the pressure as taught by Krugman as known in the art. See for example, Krugman claim:
“1. A suspension component for a bicycle, the suspension component comprising: a first tube and a second tube configured in a telescopic arrangement having an interior space; a spring system including a pneumatic chamber containing a mass of a gas forming a pneumatic spring configured to resist compression of the telescopic arrangement; and a suspension component analysis (SCA) device including: a pressure sensor to detect a pressure of the gas in the pneumatic chamber and provide a signal indicative of the detected pressure; and circuitry configured to receive the signal, the circuitry and the pressure sensor at least partially disposed in the interior space.”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Krugman to and modify the prior art of Butora as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150197308 A1 to Butora; Peter et al. (Butora) as applied to the claims above in view of US 20180304952 A1 to KRUGMAN; TREVOR et al. (Krugman) as applied to the claims above and further in view of the MPEP section 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (the MPEP).

Regarding claim 10 it is considered that the combination of Butora and Krugman teach in the rejection of corresponding parts of claim 1above incorporated herein by reference the limitation an electronic monitoring device for a suspension component of a bicycle, the electronic monitoring device comprising: 
a housing 43/31, to be coupled to the suspension component, 
a passageway defined through the housing; 
a circuit board 381/481, etc. disposed in the housing; 
a sensor electrically coupled to the circuit board, the sensor to measure a characteristic of the suspension component; and 
a valve 431 disposed in the passageway to control a flow of fluid into or out of the suspension component as explained in Butora paras:
“[0102] The electronic module 6 can contain an optional H-bridge for the motor control when the actuator 431 contains at least one electric motor. In other exemplary embodiments, the actuator 431 can also be a component of the spring element 3 or 4 together with the H-bridge and, therefore, these components need not be integrated into the electronic module 6.
0110] The actuation member 423 can be actuated through a cam 433 of a shaft 432. The shaft 432 is connected to an actuator 431 that acts as an actuator in the present exemplary embodiment. The control signal for the actuator 431 is produced in the electronic module 6 and transmitted through a radio connection that is provided by the HF pc board 482. A second pc board 481 can decode the received signals and/or support an H-bridge that energizes the actuator 431. A battery 483 is available to supply energy to the electronic controls 481 and 482 and to the actuator 431. This battery 483 can be recharged through a charging socket, which is accessible after a screw cap 45 is removed. In some of the exemplary embodiments, the charging state of the battery 483 can be visualized through the operating condition indicator 21 at the operating element 2.”,

The combination of Butora does not appear to expressly disclose that the valve is aligned along an axis that is offset from a central axis of the housing. 

Both Butora and Krugman teach in the figures above that various embodiments are contemplated and would be obvious in light of the teachings as explained in Butora para:
“[0119] The foregoing description and accompanying drawings illustrate the principles, exemplary embodiments, and modes of operation of the systems and methods. However, the systems and methods should not be construed as being limited to the particular embodiments discussed above. Additional variations of the embodiments discussed above will be appreciated by those skilled in the art and the above-described embodiments should be regarded as illustrative rather than restrictive. “  

Per the MPEP:

“C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
 
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here making the valve aligned along an axis that is offset from a central axis of the housing would be an equivalent technique for locating the valve.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, the MPEP is pertinent to the particular problem of the location of the valve.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “rearranging the parts” of the combination of Butora as taught by at least the variations of Butora in light of the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the valve of the combination of Butora would be offset as taught by the variations of Butora and Krugman as known in the art because shifting the position of the valve would not have modified the operation of the device.   Accordingly Claims to a valve which read on the prior art except with regard to the position of valve would be held unpatentable because shifting the position of the valve would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and the particular placement of the valve would be held to be an obvious matter of design choice.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP, Butora and Krugman to and modify the prior art combination of Butora and Krugman as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 11 see the combination of Butora in the rejection of corresponding parts of the claims above incorporated herein by reference wherein Krugman Fig. 5 above teaches the passageway is defined between a first end of the housing and a second end of the housing opposite the first end, 
further including a dust seal 302 disposed over the first end of the housing, the dust seal having an opening as shown in Fig. 5, 
the valve 518 extending through the opening in the dust seal as shown in Fig. 5 above.
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of sealing a shock absorber as taught by at least Krugman above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the shock absorber of Butora would include the dust seal as taught by Krugman as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Krugman to and modify the prior art of Butora as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claim 12 and the limitation the electronic monitoring device of claim 11, wherein a bottom side of the dust seal 302 has a recess, 
a top edge of the circuit board 528 extending into the recess see fig. 5 of Krugman above, the teachings of the MPEP with regard to rearranging the location of parts of the combination of Butora and the obviousness to combine in rejection of corresponding parts of claim 10 above incorporated herein by reference.  
 
Regarding claim 13 and the limitation the electronic monitoring device of claim 10, wherein the housing includes a wall extending from and end of the housing, further including a cover threadably coupled to the wall see fig. 5 of Krugman above wherein it is understood that cover 302 includes a threaded stem and a threaded second cap 526.  As per the teachings of the MPEP the rearrangement of parts would be obvious.  See the obviousness to combine Krugman and the MPEP with Butora in the rejection of corresponding parts of claim 10 above incorporated herein by reference.    

Regarding claim 14 and the limitation the electronic monitoring device of claim 13, further including a valve cap 526 coupled to the valve see fig. 5 of Krugman above wherein it is understood that cover 302 includes a threaded stem and a threaded second “valve” cap 526.  As per the teachings of the MPEP the rearrangement of parts would be obvious.  See the obviousness to combine Krugman and the MPEP in the rejection of corresponding parts of claim 10 above incorporated herein by reference.     

Regarding claim 15 and the limitation the electronic monitoring device of claim 10, wherein the valve is a Schrader valve see the teachings of Krugman paras:
“[0069] In the illustrated example, the SCA device 220 includes a valve 518 to control gas flow into or out of the pressurized chamber 420. The valve 518 may be a Schrader or presta type valve. The valve 518 enables compressed gas to be pumped into the pressurized chamber 420 (e.g., for filing the pressurized chamber 420), while preventing the compressed gas from escaping the pressurized chamber 420. The valve 518 may also be operated to release some of the gas from the pressurized chamber 420. “

[0081] For example, as shown in the illustrated example of FIG. 6, the first upper leg 204 may include a barrier 600 (e.g., a wall) with an opening 602 that separates the pressurized chamber 420 from an upper chamber 604, which may be referred to as a top cap space or an electronic chamber. The upper chamber 604 is formed between the barrier 600 and the top end 218 of the first upper leg 204. The SCA device 220 is to be disposed in the upper chamber 604. In the illustrated example, a second valve 606 is disposed in the opening 602 in the barrier 600 and controls the flow of gas between the two chambers 420, 604. The second valve 606 may be, for example, a Schrader or presta type valve.”.

As explained above, the use of a Schrader valve would be considered an obvious functional equivalent and accordingly would be obvious to combine Krugman and the MPEP with Butora in the rejection of corresponding parts of claim 10 above incorporated herein by reference.     

Regarding claim 16 Butora teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference a suspension component 3 for a bicycle, the suspension component comprising: 
a first tube 3 and a second tube 11 configured in a telescopic arrangement, 
the first tube having an opening formed in an end of the first tube as shown in the figures above;  - 34 -ATTORNEY DOCKET NO.: 0276UA-USO1 
a spring 3 including a pneumatic chamber defined in the first tube and containing a mass of a pneumatic fluid configured to resist compression of the telescopic arrangement in para [0096-98]; 
and an electronic monitoring device 381, 382 disposed in the opening, the electronic monitoring device including: 
a housing 31; 
a circuit board 381, 382 disposed in the housing; 
a sensor electrically coupled to the circuit board, the sensor to measure a characteristic of the spring in paras [0017, 21] etc.,; and 
a wireless communicator coupled to the circuit board, the wireless communicator at least partially disposed on an opposite side of a plane defined by the end of the first tube relative to the sensor in para:
“[0016] According to the invention, it is now proposed to connect the control to the electronic module, preferably through a radio signal, and/or to connect the actuator to the electronic module through a radio signal. As a result, cabling along the frame is dispensed with, and, therefore, weight can be reduced, on the one hand, and a reliable transmission of the signals can be enabled, on the other hand, because damage to the cable is now impossible. The radio signal can be coded in digital or analog fashion. In some of the embodiments of the invention, the radio signal can be around 433 MHz in the frequency band. In other embodiments of the invention, the radio signal can be around 2.4 GHz in the frequency band. The radio signal can be encoded to avoid an impairment of different bicycles riding side by side. Furthermore, the electronically controlled chassis cannot be manipulated from the outside when the radio signal is encoded. The encoding can be made with generally known cryptographic methods, e.g., AES, WPA, WEP, or other methods. The radio signal can realize a generally known interface, e.g., WLAN or Bluetooth or near-field communication (NFC).”.  


If applicant is of the opinion that Butora does not expressly disclose the wireless communicator at least partially disposed on an opposite side of a plane defined by the end of the first tube relative to the sensor the resort may be had to the teachings of Krugman and the MPEP with regard to the obviousness of rearranging the parts of Butora.
See the obviousness to combine in the rejection of corresponding parts of claim 10 above incorporated herein by reference.  

Regarding claim 17 and the limitation the suspension component of claim 16, wherein the wireless communicator intersects the plane see the teachings of Krugman Fig. 5 above and the teachings of the MPEP with regard to the obviousness of rearranging the parts of the combination of Butora and Krugman in the rejection of corresponding parts of claim 10 above incorporated herein by reference.  

Regarding claim 18 and the limitation the suspension component of claim 16, further including an adjustment device 431 coupled to the housing of the electronic monitoring device and disposed in the pneumatic chamber in Butora Fig. 12 above.  

Regarding claim 19 and the limitation the suspension component of claim 18, wherein the adjustment device is threadably coupled to the housing see the teachings of Krugman Fig. 5 above item 306 in para:
“[0067] In the illustrated example, the top cap 302 includes the threaded portion 304 that mates with the threads 306 on an inner surface 510 of the first upper leg 204”

and the teachings of the MPEP with regard to the obviousness of rearranging the parts of the combination of Butora and Krugman and the obviousness to combine as explained in the rejection of corresponding parts of claim 10 above incorporated herein by reference.    Again, using threads is a known functional equivalent of attaching components that would provide predictable results.

Regarding claim 20 and the limitation the suspension component of claim 16, wherein the electronic monitoring device includes a valve, the valve aligned along an axis that is parallel to and offset from a longitudinal axis of the first tube see the rejection of corresponding parts of claim 10 above incorporated herein by reference wherein it is understood that the valve axis is parallel and rearranging the location of the valve by offsetting in a longitudinal would not affect the operation of the combination of Butora above and would be an obvious matter of design choice as taught by the MPEP. 
	One of ordinary skill in the art would be motivated to move the valve to be offset from the axis for the express purpose of making room for the circuit boards and other components that must fit in the limited space of the shock tube.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:

US-20080164674-A1 to Chen; Hui-Hsiung teaches, inter alia it was known to insert electronic devices including batteries and circuit boards into the forks of a bicycle in for example the ABSTRACT below:
“A front fork includes two first leg units between which a crown is connected. One of the two leg units includes a sleeve fixedly inserted in the inner tube and a battery case is received in the sleeve. The battery case is connected with a positioning member which is fixed to a lower end of the sleeve with a spring set biased between the lower end of the battery case and the positioning member. A photoelectric module is connected to a top end of the battery case and powered by the batteries in the battery case. The photoelectric module is activated to light up or generates light beam during nights.”.

US-20190016409-A1 to TETSUKA; Toshio teaches, inter alia an active suspension that uses a motor instead of pressure to change the state of the front suspension in for example the Figure and Paragraph below:
“[0074] The front suspension 62 absorbs impacts applied to the front wheel 12. The front suspension 62 is provided on the front fork 22. As shown in FIG. 4, the front suspension 62 includes a first portion 62A and a second portion 62B that is fitted to the first portion 62A and movable relative to the first portion 62A. Operation states of the front suspension 62 include a lock state in which relative movement of the first portion 62A and the second portion 62B is restricted and an unlock state in which relative movement of the first portion 62A and the second portion 62B is permitted. The unlock state further includes a first unlock state and a second unlock state in which the first portion 62A and the second portion 62B move relative to each other more easily than in the first unlock state. The front suspension 62 further includes the actuator 62C. The actuator 62C includes, for example, an electric motor. The actuator 62C switches the operation states of the front suspension 62. The lock state of the suspension 16 can include a state in which the first portion 16A and the second portion 16B move slightly relative to each other when a strong force is applied to the wheels W. The lock state of the front suspension 62 can include a state in which the first portion 62A and the second portion 62B move slightly relative to each other if a strong force is applied to the front wheel 12.”

    PNG
    media_image13.png
    487
    751
    media_image13.png
    Greyscale



US-20210061405-A1 to ERICKSEN; Everet Owen teaches, inter alia a bicycle 75 with active pressure, valve controlled, suspension 35, 41, 36 in for example the Figure below:

    PNG
    media_image14.png
    534
    619
    media_image14.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220716